DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, Hayahi (US 2011/0226421) and Ishii et al. (US 5,571,366), either singly or in combination, fails to anticipate or render obvious a composite plasma modulator for a plasma chamber comprising the claimed dielectric cylinder and the claimed first dielectric annulus, wherein a range of motion of the dielectric cylinder along the vertical direction is independent of a range of motion of the first dielectric annulus along the vertical direction, and when the dielectric cylinder and the first dielectric annulus are in motion, an inner sidewall of the first dielectric annulus always contacts an outer sidewall of the dielectric cylinder, as required by newly amended independent claim 1. Also, the closest prior art, Hayahi (US 2011/0226421), either singly or in combination, fails to anticipate or render obvious a plasma processing apparatus comprising the claimed plasma generator, and the claimed composite plasma modulator for a plasma chamber comprising the claimed dielectric cylinder, the claimed first dielectric annulus, the claimed second dielectric annulus, wherein a range of motion of the first dielectric annulus along the vertical direction is independent of a range of motion of the second dielectric annulus along the vertical direction, and when the dielectric cylinder and the first dielectric annulus are in motion, an inner sidewall of the first dielectric annulus always contacts an outer sidewall of the dielectric cylinder, as required by newly amended independent claim 15. Additionally, the closest prior art, Hayahi (US 2011/0226421), either singly or in combination, fails to anticipate or render obvious a plasma processing apparatus comprising the claimed plasma generator, the claimed electrode, and the claimed composite plasma modulator for a plasma chamber comprising the claimed dielectric cylinder, the claimed first dielectric annulus, the claimed second dielectric annulus, wherein a range of motion of the dielectric cylinder along the vertical direction is independent of a range of motion of the second dielectric annulus along the vertical direction, and when the dielectric cylinder and the first dielectric annulus are in motion, an inner sidewall of the first dielectric annulus always contacts an outer sidewall of the dielectric cylinder, as required by newly amended independent claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



March 12, 2022